Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-10-19 & 3-11-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9-12, 15 & 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,397,110 B2 (Seok). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims 1-16 in Seok all the limitations of the 

Claims 5, 7, 13 & 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,397,110 B2 (Seok), as applied to claims 1-4, 9-12, 15 & 17-20 as above, and further view of Merlin-1 (US 2015/0124690 A1). 
The patented claims 1-16 in Seok does not explicitly disclose the application claims 5, 7, 13 & 15.
However, in the same field of endeavor, Merlin-1 discloses as following:

Regarding Claim 5. The method of claim 1, wherein the trigger information is included in a Media Access Control (MAC) header of the frame for which the access point solicits an immediate response from the station {Merlin-1: ¶0009-¶0018 wherein generate a first MU packet that solicits a first immediate response from each of a first set of the plurality of devices, and generate a second MU packet that solicits a second immediate 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Merlin-1’s teaching to Seok’s system with the motivation being to “improve communications between access points and stations in a wireless network”{Merlin-1: ¶0007}.

Regarding Claim 13. 
-Claim 13 is rejected with the same reasons as set forth in claim 5.
The network device of claim 9, wherein the trigger information is included in a Media Access Control (MAC) header of the frame for which the access point solicits an immediate response from the station. 

Regarding Claim 7. The method of claim 1, wherein the frame is a Quality of Service (QoS) data frame {Merlin-1: ¶0181 wherein AP generates a MU packet having response type indication in a QoS control field of each MPDU, thus the MU packet is the QoS packet/data frame, emphasis added}. 

Regarding Claim 15. 
-Claim 15 is rejected with the same reasons as set forth in claim 7.
The network device of claim 9, wherein the frame is a Quality of Service (QoS) data frame. 
Claims 8 & 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,397,110 B2 (Seok) in view of Merlin-1 (US 2015/0124690 A1) as applied to claims 7 & 15 as above, and further in view of Merlin-2 (US 2012/0213308 A1).
The patented claims 1-16 in Seok does not explicitly disclose the application claims 8 & 16.
However, in the same field of endeavor, Merlin-2 discloses as following:

Regarding Claim 8. The method of claim 7, wherein the ACK Policy field corresponds to bit five and bit six of a QoS Control field of the frame {Merlin-2: ¶0060 wherein Quality of Service QoS Control field acknowledgement policy bits 5-6 of A-MPDU for one of STAs may be set to ‘00’, ‘11’, ‘10’}.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Merlin-2’s teaching to Seok’s system with the motivation being for providing “protocols for acknowledging MU-MIMO data transmission”{Merlin-2: ¶0057} and “to avoid setting ACK policies (for all MAC protocol data units (MPDU) in a MU-MIMO transmission that would result in all STAs having delayed block ACK, as this may not allow collision detection on MU-MIMO itself”{Merlin-2: ¶0061}.

Regarding Claim 16. 
-Claim 16 is rejected with the same reasons as set forth in claim 8.
. 

Response to Arguments






Applicant's arguments filed 11-20-20 have been fully considered but they are not persuasive. 
A/.  With respect to Obvious Double Patenting Rejection, there is no Terminal Disclaimer of U.S. Patent No. 10,397,110 B2 filed to overcome the Obvious Double Patenting Rejection as set forth in the non-final rejection.  
-Therefore, the previous Obvious Double Patenting Rejection stands.

B/. With respect to 102 rejections, applicant’s argument is found persuasive.  
-Therefore, 102 rejections are hereby withdrawn.

C/. With respect to 103 rejections, applicant’s argument is found persuasive.  
-Therefore, 103 rejections are hereby withdrawn.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464